Case 1:18-cv-00264-DKW-WRP Document 81 Filed 07/01/20 Page 1 of 7   PageID #: 1436




                        UNITED STATES DISTRICT COURT
                              DISTRICT OF HAWAII




     SECURITIES AND EXCHANGE                Case No. 1:18-cv-00264-DKW-WRP
     COMMISSION,
                                            FINAL JUDGMENT AS TO
                Plaintiff,                  DEFENDANTS MODDHA
                                            INTERACTIVE, INC., MARIANNE
                                            VERONIKA SANDOR, AND
          vs.                               EDWARD MICHAEL PORRAZZO
     MODDHA INTERACTIVE, INC.,
     MARIANNE VERONIKA SANDOR,
     EDWARD MICHAEL PORRAZZO,
     and SPAR STREET,
                Defendants.
Case 1:18-cv-00264-DKW-WRP Document 81 Filed 07/01/20 Page 2 of 7               PageID #: 1437




         The Securities and Exchange Commission having filed a Complaint and
   Defendants Moddha Interactive, Inc., Marianne Veronika Sandor, and Edward
   Michael Porrazzo (collectively, “Defendants”) having entered a general appearance;
   consented to the Court’s jurisdiction over them and the subject matter of this action;
   consented to entry of this Final Judgment without admitting or denying the
   allegations of the Complaint (except as to jurisdiction and except as otherwise
   provided herein in paragraph VII; waived findings of fact and conclusions of law; and
   waived any right to appeal from this Final Judgment:
                                                 I.
         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants
   are permanently restrained and enjoined from violating, directly or indirectly, Section
   10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
   78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
   any means or instrumentality of interstate commerce, or of the mails, or of any
   facility of any national securities exchange, in connection with the purchase or sale of
   any security:
         (a)       to employ any device, scheme, or artifice to defraud;
         (b)       to make any untrue statement of a material fact or to omit to state a
                   material fact necessary in order to make the statements made, in the light
                   of the circumstances under which they were made, not misleading; or
         (c)       to engage in any act, practice, or course of business which operates or
                   would operate as a fraud or deceit upon any person.
         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
   binds the following who receive actual notice of this Final Judgment by personal
   service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
   attorneys; and (b) other persons in active concert or participation with Defendants or
   with anyone described in (a).

                                                      1
Case 1:18-cv-00264-DKW-WRP Document 81 Filed 07/01/20 Page 3 of 7             PageID #: 1438




                                              II.
         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
   Defendants are permanently restrained and enjoined from violating Section 17(a) of
   the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or
   sale of any security by the use of any means or instruments of transportation or
   communication in interstate commerce or by use of the mails, directly or indirectly:
         (a)    to employ any device, scheme, or artifice to defraud;
         (b)    to obtain money or property by means of any untrue statement of a
                material fact or any omission of a material fact necessary in order to
                make the statements made, in light of the circumstances under which
                they were made, not misleading; or
         (c)    to engage in any transaction, practice, or course of business which
                operates or would operate as a fraud or deceit upon the purchaser.
         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
   binds the following who receive actual notice of this Final Judgment by personal
   service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
   attorneys; and (b) other persons in active concert or participation with Defendants or
   with anyone described in (a).
                                              III.
         IT IS FURTHER ORDERED that Defendants, and their officers, agents,
   servants, employees, and attorneys, and those persons in active concert or
   participation with any of them, who receive actual notice of this Final Judgment, by
   personal service or otherwise, and each of them, be and hereby are permanently
   restrained and enjoined from directly or indirectly, including, but not limited to,
   through any entity owned or controlled by Defendants, participating in the issuance,
   purchase, offer, or sale of any security in an unregistered offering by an issuer.


                                                     2
Case 1:18-cv-00264-DKW-WRP Document 81 Filed 07/01/20 Page 4 of 7            PageID #: 1439




                                               IV.
         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
   Defendants Moddha Interactive, Inc., Marianne Veronika Sandor, and Michael
   Edward Porrazzo are jointly and severally liable for disgorgement of $900,000,
   representing profits gained as a result of the conduct alleged in the Complaint,
   together with prejudgment interest thereon in the amount of $3,698.63, Defendant
   Marianne Veronika Sandor is liable for a civil penalty in the amount of $160,000
   pursuant to Securities Act Section 20(d)(2)(C) [15 U.S.C. § 77t(d)(2)(C)] and
   Exchange Act Section 21(d)(3)(B)(iii) [15 U.S.C. § 78u(d)(3)(B)(iii)], and Defendant
   Michael Edward Porrazzo is liable for a civil penalty in the amount of $160,000
   pursuant to Securities Act Section 20(d)(2)(C) [15 U.S.C. § 77t(d)(2)(C)] and
   Exchange Act Section 21(d)(3)(B)(iii) [15 U.S.C. § 78u(d)(3)(B)(iii)]. Defendants
   shall satisfy this obligation by paying $1,223,698.63 to the Securities and Exchange
   Commission pursuant to the terms of the payment schedule set forth in paragraph V
   below after entry of this Final Judgment.
         Defendants may transmit payment electronically to the Commission, which
   will provide detailed ACH transfer/Fedwire instructions upon request. Payment may
   also be made directly from a bank account via Pay.gov through the SEC website at
   http://www.sec.gov/about/offices/ofm.htm. Defendants may also pay by certified
   check, bank cashier’s check, or United States postal money order payable to the
   Securities and Exchange Commission, which shall be delivered or mailed to
         Enterprise Services Center
         Accounts Receivable Branch
         6500 South MacArthur Boulevard
         Oklahoma City, OK 73169
   and shall be accompanied by a letter identifying the case title, civil action number,
   and name of this Court; Moddha Interactive, Inc., Marianne Veronika Sandor, and


                                                     3
Case 1:18-cv-00264-DKW-WRP Document 81 Filed 07/01/20 Page 5 of 7              PageID #: 1440




   Michael Edward Porrazzo as defendants in this action; and specifying that payment is
   made pursuant to this Final Judgment.
         Defendants shall simultaneously transmit photocopies of evidence of payment
   and case identifying information to the Commission’s counsel in this action. By
   making this payment, Defendants relinquish all legal and equitable right, title, and
   interest in such funds and no part of the funds shall be returned to Defendants.
         The Commission may enforce the Court’s judgment for disgorgement and
   prejudgment interest by moving for civil contempt (and/or through other collection
   procedures authorized by law) at any time after 30 days following entry of this Final
   Judgment. Defendants shall pay post judgment interest on any delinquent amounts
   pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds, together with
   any interest and income earned thereon (collectively, the “Fund”), pending further
   order of the Court.
         The Commission may propose a plan to distribute the Fund subject to the
   Court’s approval. Such a plan may provide that the Fund shall be distributed
   pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of
   2002. The Court shall retain jurisdiction over the administration of any distribution
   of the Fund. If the Commission staff determines that the Fund will not be distributed,
   the Commission shall send the funds paid pursuant to this Final Judgment to the
   United States Treasury.
         Regardless of whether any such Fair Fund distribution is made, amounts
   ordered to be paid as civil penalties pursuant to this Judgment shall be treated as
   penalties paid to the government for all purposes, including all tax purposes. To
   preserve the deterrent effect of the civil penalty, Defendants shall not, after offset or
   reduction of any award of compensatory damages in any Related Investor Action
   based on Defendants’ payment of disgorgement in this action, argue that they are
   entitled to, nor shall they further benefit by, offset or reduction of such compensatory
   damages award by the amount of any part of Defendants’ payment of a civil penalty

                                                   4
Case 1:18-cv-00264-DKW-WRP Document 81 Filed 07/01/20 Page 6 of 7            PageID #: 1441




   in this action (“Penalty Offset”). If the court in any Related Investor Action grants
   such a Penalty Offset, Defendants shall, within 30 days after entry of a final order
   granting the Penalty Offset, notify the Commission’s counsel in this action and pay
   the amount of the Penalty Offset to the United States Treasury or to a Fair Fund, as
   the Commission directs. Such a payment shall not be deemed an additional civil
   penalty and shall not be deemed to change the amount of the civil penalty imposed in
   this Judgment. For purposes of this paragraph, a “Related Investor Action” means a
   private damages action brought against Defendants by or on behalf of one or more
   investors based on substantially the same facts as alleged in the Complaint in this
   action.
                                             V.
         Defendants shall pay the total of disgorgement, prejudgment interest, and
   penalty due of $1,223,698.63 in 2 installments to the Commission according to the
   following schedule: (1) Defendants shall pay $300,000, within 14 days of entry of
   this Final Judgment; (2) Defendants shall pay $603,698.63, Defendant Marianne
   Veronika Sandor shall pay an additional $160,000, and Defendant Edward Michael
   Porrazzo shall pay an additional $160,000, within 365 days of entry of this Final
   Judgment. Payments shall be deemed made on the date they are received by the
   Commission and shall be applied first to post judgment interest, which accrues
   pursuant to 28 U.S.C. § 1961 on any unpaid amounts due after 365 days of entry of
   Final Judgment. Prior to making the final payment set forth herein, Defendants shall
   contact the staff of the Commission for the amount due for the final payment.
         If Defendants fail to make any payment by the date agreed and/or in the
   amount agreed according to the schedule set forth above, all outstanding payments
   under this Final Judgment, including post-judgment interest, minus any payments
   made, shall become due and payable immediately at the discretion of the staff of the
   Commission without further application to the Court.


                                                  5
Case 1:18-cv-00264-DKW-WRP Document 81 Filed 07/01/20 Page 7 of 7              PageID #: 1442




                                              VI.
         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
   Defendants’ Consents are incorporated herein with the same force and effect as if
   fully set forth herein, and that Defendants shall comply with all of the undertakings
   and agreements set forth therein.
                                              VII.
         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
   purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
   11 U.S.C. § 523, the allegations in the complaint are true and admitted by Defendant
   Sandor and Defendant Porrazzo, and further, any debt for disgorgement, prejudgment
   interest, civil penalty or other amounts due by Defendant Sandor and Defendant
   Porrazzo under this Final Judgment or any other judgment, order, consent order,
   decree or settlement agreement entered in connection with this proceeding, is a debt
   for the violation by Defendant Sandor and Defendant Porrazzo of the federal
   securities laws or any regulation or order issued under such laws, as set forth in
   Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).
                                             VIII.
         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
   shall retain jurisdiction of this matter for the purpose of enforcing the terms of this
   Final Judgment.
                                              IX.
         There being no just reason for delay, pursuant to Rule 54(b) of the Federal
   Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
   and without further notice.
         DATED: July 1, 2020 at Honolulu, Hawai’i.




                                                     6
